Citation Nr: 1513358	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 with subsequent reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in January 2015.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.  Additionally, the undersigned granted the Veteran a 60-day abeyance period for the submission of additional evidence to support his claim.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

At the January 2015 hearing, the Veteran testified that in about 1980, he began receiving shots to treat low back pain about twice a year at the Santa Rosa Hospital.  Board Hearing Tr. at 7.  The undersigned held the record open for 60 days to provide the Veteran an opportunity to attempt to obtain such treatment records.  The Veteran did not submit these records or otherwise indicate whether they were available.  Thus, an attempt should be made to obtain these records on remand.

The record also reflects the Veteran receives treatment through the VA South Texas Veterans Health Care System.  The most recent VA treatment records that have been associated with the claims file are from July 2014.  Pertinent VA treatment records since July 2014 should be associated with the claims file.

The Veteran appeared for a QTC VA examination of his low back in June 2014.  At that time degenerative disc disease with intervertebral disc syndrome was diagnosed, but a nexus opinion was not provided.  In July 2014, a different VA physician completed a claims file review and concluded that there was no objective evidence of a low back disability.  She also opined that, even if there was evidence of a lumbar spine disability, it was less likely than not that any current lumbar spine disability was related to the Veteran's service.  She based this opinion on a finding that the Veteran did not seek treatment for low back pain in service or until 2007 and that there was evidence he injured his back subsequent to service, in May 2007.  The Board concludes this opinion is inadequate for several reasons.  

First, the record contains June 2014 diagnostic test results that reflect a finding of degenerative disc disease at L4 and L5 with possibility of disc herniation, which is contrary to the July 2014 VA physician's conclusion that there was no objective evidence of a lumbar spine disability.  

Second, the Veteran testified in January 2015 that his military occupational specialty as a mortarman required him to haul 200 pound baseplates for ten hours a day and that these duties caused his low back condition.  Id. at 3-4.  He reported that he did not seek treatment during service because he would have been harassed if he had gone to sick call.  Id. at 5.  He also contended that he experienced continuity of symptomatology of back pain since his service and that because of a lack of insurance and money concerns, he did not seek treatment until about 1980, when he began getting injections for pain relief at Santa Rosa Hospital.  See Board Hearing Tr. at 6-7.  For purposes of this remand, the Board finds the Veteran's testimony to be both competent and credible.  Since his testimony was not of record at the time of the July 2014 addendum opinion, the physician was unable to consider it in reaching her opinion.  Thus, a new examination to obtain an adequate opinion is needed.
Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all private treatment records from Santa Rosa Hospital.    

2.  Obtain the Veteran's pertinent treatment records from the VA South Texas Veterans Health Care System from July 2014 to the present.  

3.  If any of the records requested in items 1-2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination to determine whether the Veteran's lumbar spine disability had its clinical onset during his active service or is otherwise related to his service.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Any necessary diagnostic testing should be completed.  

The examiner should provide an opinion on the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed lumbar spine disability is related to any incident of military service? 

For purposes of this request, the examiner should accept as true the Veteran's reports regarding his duties as a mortarman, including having to haul 200 pound baseplates on a daily basis for ten hours a day.  Additionally, the examiner should accept as true the Veteran's reports regarding continuity of symptomatology of back pain after service.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






